Citation Nr: 9909895	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for myofascial pain 
syndrome.

3.  Entitlement to service connection for sacroiliac joint 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had verified active service from September 1966 
to September 1973 and unverified military service from 
November 1976 to November 1978.  This appeal arises from a 
March 1996 rating decision of the Roanoke, Virginia, Regional 
Office (RO).  In this decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD), 
myofascial pain syndrome, and sacroiliac joint dysfunction.  
The veteran appealed these determinations.

In a substantive appeal of March 1997 (VA Form 9), the 
veteran requested a hearing before the Board of Veterans' 
Appeals (Board).  He withdrew this request in a letter of 
January 1998.  


REMAND

At the veteran's hearing on appeal in February 1998, he 
testified that the symptoms of his myofascial pain syndrome 
and sacroiliac joint dysfunction had begun during his 
military service.  He also testified that he suffered 
symptoms of PTSD due to his in-service stressors.  A review 
of the veteran's service medical records indicates that at 
the time of his separation examination in August 1973, his 
complaints included "cramps" in his legs on a periodic 
basis.  In October 1995, a U. S. Department of Veterans 
Affairs (VA) examiner diagnosed the veteran with possible 
myofascial syndrome in both the upper and lower extremities 
and degenerative joint disease at the L5-S1 level.  A VA 
therapist in February 1997 and a VA psychiatrist in February 
1998 both opined that the veteran suffered with PTSD as a 
result of his military experiences.  Under these 
circumstances, the undersigned finds that further development 
is warranted.  See Savage v. Brown, 10 Vet. App. 488 (1997).  

According the U. S. Court of Appeals for Veterans Claims 
(prior to March 1, 1999, known as the U. S. Court of Veterans 
Appeals)(hereafter referred to as the Court) decision in 
Murphy v. Derwinski, 1 Vet. App. 78 (1991), when evidence is 
in the possession of the U. S. Government, the VA has a duty 
to try and obtain those records.  Based on this precedent, 
the RO must conduct the following development.

In a note attached to his claim received in September 1995, 
the veteran reported that he had been in "active" service 
with the U. S. Army Reserve from November 1976 to November 
1978.  The National Personnel Records Center (NPRC) confirmed 
for the VA in a response of October 1995 that the veteran had 
active service with the 
U. S. Air Force from September 1966 to September 1973.  A 
review of this form indicates that confirmation of the 
veteran's dates of any active service with the U. S. Army 
Reserve was not requested or provided.  On remand, the RO 
should again contact the NPRC and request that it confirms 
all dates of the veteran's active service, active duty for 
training, or inactive duty for training from November 1976 to 
November 1978.  It should also be requested to forward to the 
VA all available service medical records from this period of 
time.

On his claim submitted in September 1995, the veteran alleged 
that he had turned over all of his available service medical 
records to the VA Medical Center (VAMC) in Salem, Virginia in 
1974.  As noted above, there are letters from VA mental 
healthcare professionals that report the veteran has been 
diagnosed with PTSD and was receiving treatment for this 
disorder at the Salem, Virginia, VAMC.  There is no 
indication of record that the RO has attempted to incorporate 
these treatment records into the claims file.  It is the 
undersigned's determination that these records must be 
associated with the claims file.

The VA received in November 1995 an Administrative Law 
Judge's (ALJ) opinion dated in August 1995 that awarded the 
veteran a Social Security Administration (SSA) disability 
benefit.  The VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran is 
receiving SSA benefits.  Clarkson v. Brown, 4 Vet. App. 565, 
567 (1993).  As noted by the Court in Hayes v. Brown, 9 Vet. 
App. 67 (1996), the administrative decision and the 
underlying medical records used as a basis to grant Social 
Security benefits should be obtained from the SSA.  
Therefore, the RO should contact the appropriate SSA office 
and obtain all underlying medical records used by the ALJ in 
arriving at the August 1995 decision.

In September 1995, the RO requested that the veteran submit 
detailed information about his claimed stressors.  The 
veteran failed to complete and return this form.  However, a 
review of the claims file notes multiple stressors claimed by 
the veteran as causes of his current PTSD.  These stressors 
are itemized below:

1.)  Handling corpses and personal effects of dead 
soldiers returned from Vietnam while stationed at 
Dover Air Force Base.
2.)  Having duty of informing the next-of-kin of 
the death of a relative in Vietnam while stationed 
at Dover Air Force Base.
3.)  Attending the funeral of a family friend 
(Captain Mickey Runion) killed in Vietnam 
immediately prior to the veteran's period of duty 
in Vietnam.
4.)  Handling corpses and personal effects of dead 
soldiers while stationed in Vietnam.
5.)  The death of a friend, killed while standing 
between two barracks, by a mortar/missile/bomb 
attack at his base in Vietnam.
6.)  Being informed of a group of U. S. servicemen 
killed by a 12 year old Vietnamese girl carrying a 
bomb at Tan Son Nhut, Vietnam, immediately after 
the veteran left the area.
7.)  The deaths of a group of servicemen, killed in 
a "bay" on the flightline of his base in Vietnam 
by mortar/missile/ordnance explosion.
8.)  Having to load ordnance on B-52 bombers while 
stationed in Vietnam fearing that his brother-in-
law (Colonel James O. Hivner) would be killed as a 
prisoner of war.
9.)  The hostile reception he received from 
civilians as a U. S. serviceman stationed in the U. 
S. after his return from Vietnam.
10.)  The alleged suicides of his brother-in-law 
and friend (a former U. S. Marine in Vietnam) on 
their return to the U. S.

A review of the veteran's service personnel records indicates 
that he served in the U. S. Air Force as a Material 
Facilities Specialist.  He was stationed in Vietnam from 
January 1969 to January 1970 at Phu Cat, Vietnam assigned to 
37th Support Squadron.  It was reported that he worked as a 
Warehouse Specialist while serving in Vietnam.  

No attempt has been made to verify these stressors with the 
U. S. Armed Services Center for Research of Unit Records 
(Center), formerly known as the Environmental Support Group.  
While the veteran has claimed that he currently has a poor 
memory of the details of these events, the RO should inform 
him that his failure to provide detailed information to 
include date, place, names of those involved, and units 
involved could have an adverse effect on his claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  He should further 
be informed that he can verify his claimed stressors through 
lay statements of family, friends, and former servicemembers.  
After all available information is acquired, the RO must 
contact the Center and attempt to verify the veteran's 
claimed stressors to include requesting available unit 
histories.

Further, the RO's attention is directed to the Court decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997), where it was held 
that when weighing the probative nature about a veteran's 
unverified stressors, the VA must first determine if he or 
she had engaged in combat.  If the answer to this question is 
yes, then the VA is required to apply 38 U.S.C.A. § 1154(b) 
(West 1991).  The veteran in this case appears to claim that 
he engaged in combat with the enemy.  There is no indication 
in the record of whether the RO determined if the provisions 
of § 1154(b) are applicable to the present claim.  Such a 
determination is required under Cohen.  The Court also 
determined in Cohen that, under the provisions of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), the 
evaluation of the sufficiency of a stressor for PTSD had gone 
from an objective to a subjective determination.  Thus, it 
was held that the sufficiency of the claimed stressor was now 
a determination for the examiner alone to make.  The VA 
adjudicator was left to determine whether or nor a claimed 
stressor had been sufficiently verified on the facts of the 
case after considering all applicable presumptions.  On 
remand the RO will have to determine which of the veteran's 
claimed stressors are verified as having occurred during his 
military service.

It is noted by the undersigned that a VA psychiatric 
examination of October 1995 found that there was no clear 
evidence that the veteran currently suffered with PTSD.  As 
noted above, other VA healthcare providers opined that the 
veteran did suffer with PTSD as a result of his military 
service.  A comprehensive VA psychiatric examination will 
have to be conducted on remand in order to reconcile these 
conflicting diagnoses.

Turning to the veteran's physical disability claims, the 
veteran testified in February 1998 that he had received 
private medical treatment for his claimed disabilities 
shortly after his separation from the military.  No attempt 
has been made to acquire copies of these records, nor has the 
veteran been explicitly warned that his failure to provide 
this evidence could have an adverse effect on his claims.  
The RO should attempt to acquire this evidence.  Once all 
available medical evidence has been obtained, the veteran 
should receive the appropriate VA examinations in order to 
determine the etiology of his myofascial pain syndrome and 
sacroiliac joint dysfunction.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all medical care providers 
who have treated his PTSD, myofascial 
pain syndrome, and sacroiliac joint 
dysfunction.  After securing the 
necessary release(s), the RO should 
obtain legible copies of any records not 
already contained in the claims folder, 
to include those from any VA medical 
facility.  The RO should specifically ask 
for release forms for the following 
health care providers:

a.  Cecil B. Knox, III, M.D.
Southwest Virginia Physical Medicine 
& Rehabilitation
	1130 Second Street, S.W.
	Roanoke, Virginia 24016
*(Request all treatment records 
dated from January 1998 to the 
present time).

b.  Richard T. Jackson, M.D.
	New River Valley Neurology 
Clinic
	701 Randolph Street
	Suite 140
	Radford, Virginia 24143
*(Request all treatment records 
dated from August 1991 to the 
present time).

c.  Kenneth W. Grey, M.D.
Orthopedic Associates of 
Southwest Virginia
	601 Harvey Street
	Radford, Virginia 24141
*(Request all treatment records 
dated from September 1996 to 
the present time). 

d.  Professional Rehab Associates, 
Inc.
	2875 Barn Road
	Christiansburg, Virginia 24073
*(Request all treatment records 
dated from April 1997 to the 
present time).  

e.  Dr. Umberger

f.  Dr. E. M. Cube

g.  Dr. Harris

h.  Dr. Laura Lyles

i.  Dr. Johnson

j.  Morgan E. Scott, M.D.
	Southwestern Mental Institute
	Marion, Virginia
	*(In addition to copies of any 
available treatment records of the 
veteran, Dr. Scott should be 
referred to his own detailed history 
of the veteran's medical care 
received by the RO in April 1997.  
Dr. Scott should be informed of the 
veteran's poor memory and asked to 
submit any addresses he may have for 
all of the physician's that he 
listed in his above-noted letter).

The RO should also obtain copies of the 
veteran's treatment records from the VAMC 
in Salem, Virginia.  The VAMC should be 
specifically requested to send copies of 
any of the veteran's service medical 
records it may have in its possession.  
Once obtained, all records must be 
associated with the claims folder.

2.  The RO should appropriately contact 
the veteran and request that he identify 
the U. S. Army unit(s) he served with 
from November 1976 to November 1978.  He 
should also be requested to submit a copy 
of all Department of Defense (DD) Form 
214(s) for this period of service he has 
in his possession.  Thereafter, the RO 
should request that the NPRC verify any 
active duty, active duty for training, 
and/or inactive duty for training that 
the veteran had with the U. S. Army or 
U. S. Army Reserves during the periods of 
time noted above.  The NPRC should also 
be requested to submit all available 
service medical records for the veteran.  
All material received from these requests 
must be made part of the claims files.

3.  The RO should contact the appropriate 
SSA office and request that it submit 
legible copies of all evidence reviewed 
in the ALJ's decision of August 1995 that 
awarded disability benefits to the 
veteran.  Any material received should be 
incorporated into the claims folder.

4.  The RO should contact the veteran and 
request that he provide detailed 
information regarding his claimed 
stressors.  He should be provided with 
the list and description of the stressors 
noted above.  The veteran should be 
informed that he must provide more 
detailed information about these 
stressors to include the date, place, 
time, units involved, and individuals 
involved.  He should be informed that 
this evidence could include lay 
statements from family, friends, and/or 
fellow servicemembers, to include copies 
of letters written at the time of the 
veteran's military service.  The veteran 
should be notified that if he fails to 
provide this information it could have an 
adverse effect on the ultimate outcome of 
his claim.  

5.  Thereafter, the RO must submit a 
request to the Center for Research of 
Unit Records (Center) to verify, if 
possible, all of the veteran's claimed 
stressors.  Also, the Center should be 
asked to provide any available unit 
history for the 436th Supply Squadron, 
Dover Air Force Base, Delaware, from 
November 1966 to June 1968 and for the 
37th Supply (or Support) Squadron, Phu 
Cat, Vietnam from January 1969 to January 
1970.  The Center should be specifically 
asked to determine if the duties of these 
units included the handling and transport 
of the corpses of dead U. S. 
servicemembers and/or notification of 
their next-of-kin.  The Center should 
also be asked to verify whether a Colonel 
James O. Hivner was held as a prisoner of 
war in Vietnam.  Confirmation of the 
place and date of death of Captain Mickey 
Runion should also be requested.  All 
leads obtained from the veteran and the 
medical evidence should be pursued.  Any 
material obtained from these requests 
must be made part of the claims files.

6.  If the RO determines that one or more 
of the claimed stressors is verified, the 
veteran should be afforded a special VA 
psychiatric examination.  The purpose of 
this examination is to arrive at 
definitive diagnosis(es) of the veteran's 
current psychiatric problems.  The 
stressors accepted by the RO as 
established should be specifically 
identified.  All tests deemed necessary 
by the examiner must be conducted.  The 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  The claims 
folder must be made available to the 
examiner in connection with the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  The 
examiner should specifically determine 
whether the veteran currently suffers 
with PTSD.  If so, then it should be 
determined if the stressor or stressors 
which have been identified by the RO as 
verified by the record were the cause of 
any current PTSD.

7.  Following completion of the above 
development, the veteran should be 
afforded VA examinations as noted below.  

a.  General Instructions.  Such 
tests as the examining physician 
deems necessary should be performed.  
The clinical findings and reasons 
upon which the opinions are based 
should be clearly set forth.  If the 
examiner is unable to form an 
opinion on any of the requested 
findings, then he or she should note 
the reasons why such an opinion 
cannot be made.  The claims folder 
must be made available to the 
examining physician prior to the 
examination so that he or she may 
review pertinent aspects of the 
veteran's medical history.

b.  Orthopedic Examination.  The 
purpose of this examination is to 
determine the presence and etiology 
of the veteran's claimed sacroiliac 
joint dysfunction.  The examiner 
should express opinions for the 
record on the following:

>What are the specific 
disorders, if any, associated 
with the veteran's sacroiliac 
joint?

>Is it at least as likely as 
not that any current sacroiliac 
joint dysfunction is 
etiologically related to any 
incident or condition 
identified in the veteran's 
service medical records or is 
otherwise related to service?  
The examiner should use 
language in his or her answer 
similar to the language used in 
this question.  The examiner 
should refrain from using 
phrases like "possibly", 
"could have", or "may have."

c.  Neurologic Examination.  The 
purpose of this examination is to 
determine if the veteran currently 
has myofascial pain syndrome and, if 
so, to determine its date of onset.  
The examiner should express an 
opinion for the record of whether it 
is at least as likely as not that 
any current myofascial pain syndrome 
is etiologically related to any 
incident or condition identified in 
the veteran's service medical 
records or is otherwise related to 
service.  The examiner should use 
language in his or her answer 
similar to the language used in this 
question.  The examiner should 
refrain from using phrases like 
"possibly", "could have", or 
"may have."

8.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes and include answers to 
all opinions requested in this remand.  
If not, the RO should return the 
examination reports to the examining 
physicians and request that all questions 
be answered.

9.  Thereafter, the RO should determine 
if the veteran is entitled to service 
connection for PTSD.  In this regard, the 
RO should make a determination if the 
veteran is considered a combat veteran 
under 38 U.S.C.A. § 1154(b) (West 1991).  
The RO should also comply with the 
Court's rulings in Cohen v. Brown, as 
noted above.  The RO should also 
determine if the veteran is entitled to 
service connection for sacroiliac joint 
dysfunction and/or myofascial pain 
syndrome.  If the RO's determination 
remains adverse to the veteran, then he 
and his representative should be 
furnished with a supplemental statement 
of the case and given a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


